Citation Nr: 0521303	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  04-03 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for keratoconus.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD


Nadine W. Benjamin, Counsel

INTRODUCTION

The veteran (appellant) served on active duty from November 
1992 to November 1996.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  

In February 2005, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for keratoconus.  His 
service entrance examination dated in March 1992 shows that 
the veteran underwent a vision examination.  Keratoconus was 
noted on the examination report (the initials "KC" are 
noted next to the area of the examination designated for 
vision).  The veteran was treated during his military service 
by a private examiner in 1995 for keratoconus.  

Generally, in order to establish service connection for a 
claimed disability, the facts, as shown by evidence, must 
demonstrate that a particular disease or injury resulting in 
a current disability was incurred during active service or, 
if preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

It is noted, however, that a veteran is presumed in sound 
condition except for defects noted when examined and accepted 
for service.  Clear and unmistakable evidence that the 
disability existed prior to service and was not aggravated by 
service will rebut the presumption of soundness.  38 U.S.C.A. 
§ 1111; VAOPGCPREC 3-03.  A pre-existing disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In VAOGCPREC 3-03, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).  

As noted above, there is evidence that the veteran's disorder 
pre- existed service.  The RO has not determined whether 
there is clear and unmistakable evidence that currently 
diagnosed keratoconus was not aggravated to a permanent 
degree in service beyond that which would be due to the 
natural progression of the disease.  This is a medical 
question that requires the input of a medical professional in 
the proper adjudication of the veteran's claim.  
Consequently, additional medical examination is required in 
order that the Board's decision be a fully informed one.

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  The RO should schedule the veteran 
for a vision examination to determine the 
nature, and etiology of any current eye 
disorder, including keratoconus found on 
examination.  The claims folder and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the report that the claims file 
was reviewed in conjunction with the 
examination.  Any indicated special tests 
should be undertaken.  The examiner must 
fully address the following medical 
issue:

The examiner should offer an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that keratoconus, was aggravated to a 
permanent degree in service beyond that 
which would be due to the natural 
progression of the disease.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

2.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2004); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should consider 
all of the evidence of record and 
readjudicate the veteran's claim.  In 
that regard, a threshold determination 
must be made as to whether keratoconus 
pre-existed service, and if so, whether 
the disorder was aggravated by service.  
The holdings in Cotant v. Principi, 17 
Vet. App. 116 (2003) and VAOGCPREC 3-03 
should be specifically considered in that 
threshold determination.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC case 
must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


